DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/2/21 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner is persuaded by the Applicant’s arguments pertaining to §101. (Remarks pp. 11-12.) More particularly, the Examiner was persuaded that the claims, as amended, now constitute a practical application of the previously identified mental processes—namely an API that facilitates the creation and management of social machines. Accordingly, all outstanding rejections under this section are withdrawn.
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides below new grounds of rejections under §103 necessitated by the amendments. The Examiner notes that a new reference (Battle) was added to address the representational state transfer API (REST API).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Smart (primary reference) (Smart, Paul, Elena Simperl, and Nigel Shadbolt. "A taxonomic framework for social machines." Social collective intelligence. Springer, Cham, 2014. 51-85.)
Battle (Battle R, Benson E. Bridging the semantic Web and Web 2.0 with representational state transfer (REST). Journal of Web Semantics. 2008 Feb 1;6(1):61-9.)
Horvitz (US 2012/0005131 A1)
Huang (Huang, Eric, et al. "Toward automatic task design: A progress report." Proceedings of the ACM SIGKDD workshop on human computation. 2010. PP. 77-85.)
Khargharia (Khargharia, Bithika, Salim Hariri, and Mazin S. Yousif. "Autonomic power and performance management for computing systems." Cluster computing 11.2 (2008): 167-181.)
Kulkarni (Kulkarni, Anand, Matthew Can, and Björn Hartmann. "Collaboratively crowdsourcing workflows with Turkomatic." Proceedings of the ACM 2012 conference on computer supported cooperative work. 2012.)
Claims 1, 3, 5-6 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smart, Kulkarni, and Battle.
Regarding claims 1, 13, and 19, Smart discloses a computer-implemented method, (and a related computer program product and system) the method comprising steps of:
creating a social machine for one or more collaborative tasks, wherein the social machine comprises (i) one or more human agents, (ii) one or more machine-based agents, (iii) at least one algorithm, and (iv) a set of rules prescribed for executing the one or more collaborative tasks, and ...
P. 53: “Although there are a variety of views in the literature as to what actually constitutes a social machine, perhaps the most popular characterization is provided by Berners-Lee and Fischetti [3] in their book ‘Weaving the Web: The Original Design and Ultimate Destiny of the World Wide Web’:”(continued) “Real life is and must be full of all kinds of social constraint—the very processes from which society arises. Computers can help if we use them to create abstract social machines on the Web: processes in which the people do the creative work and the machine does the administration.” (Emphasis added, internal citations omitted.)P. 53: “Wikipedia bots, for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through manual work and human insight, for instance, to detect and remedy deliberate attempts to vandalize Wikipedia articles [33]. Such bot-related (i.e., machine-based) activities could be easily classified as ‘creative’.” (Emphasis added.)
P. 57: “Fourthly, it follows from the above definition that processes are central to our understanding of what makes something a social machine: we discern a social machine when we encounter a process that demands a (mechanistically-oriented) explanatory account formulated in terms of the joint contributions of multiple individuals and Web-based technological components. It is important to note that we are not saying that social machines are processes, as would seem to be implied by the definition of social machines offered by Berners-Lee and Fischetti [3]. Rather, we are saying that social machines are the physical systems that perform, implement or realize such processes.” In other words, the identified process is equivalent to the recited algorithm.
P. 82, table 6: “Task assignment policy” which “Specifies how tasks are assigned to users of the system”. This is equivalent to the recited “rule prescribed for executing the [tasks]”.
generating one or more collaborative resolutions for the one or more collaborative tasks by executing, in an automated fashion, the one or more collaborative tasks via implementation of the at least one algorithm... wherein the at least one algorithm facilitates, in accordance with the set of rules, systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents, ...
P. 53: “Assuming that the notion of ‘creative work’ should be interpreted in terms of the generation of online content (e.g., uploading a photo or writing some text), then it seems that Berners-Lee and Fischetti’s understanding of social machines can be applied to many different kinds of Web-based systems. These include, for example, Wikipedia, Twitter, Facebook, YouTube, and Flickr.”
P. 55: “In particular, humans and machines are deemed to be jointly involved in the physical realization of processes: they are deemed to constitute part of the social machinery by which such processes are physically realized.”
See also pp. 82-83, table 6: Dimensions and characteristics for the category ‘participation and interaction’.
The Examiner notes that each of Wikipedia, Twitter, Facebook, YouTube, and Flickr are:
collaborative resolutions, in the sense that they rely upon a combination of human agents and machine-based agents to accomplish some goal (e.g. creating and labeling a corpus of videos in the case of YouTube);
executed in an automated fashion, because these systems are continuously online;
implemented in systematic iterations, because these systems are not taken offline whenever updates are implemented. (Both humans and machine-based agents are constantly performing work for the system. See also p. 82, table 6: “Control flow” “Indicates the order in which the tasks performed by multiple agencies are executed”.)
outputting the one or more collaborative resolutions to at least one user;
See p. 52, noting several existing social machines already operating in the real world: Wikipedia, Twitter, Facebook, YouTube, Flickr.
wherein the method is carried out by at least one computing device.
The Examiner notes that in the cases of Wikipedia, Twitter, Facebook, YouTube, and Flickr, the steps of “generating one or more collaborative 
Although Smart teaches “generating one or more collaborative resolutions” and “outputting the one or more collaborative resolutions” by a computing device, the step of “creating a social machine” seems to be carried out by humans. At the time of filing, it would have been obvious to a person of ordinary skill to automate this step so that it could be performed by a computer, because computers may be trained to performed this task (1) faster than humans, (2) with fewer errors than humans, and (3) at a lower marginal cost compared with humans. See also MPEP 2144.04(III) regarding automating a manual activity. Regarding independent claims 13 and 19, their additional limitations (i.e. a computer readable storage medium, and a memory and at least one processor, respectively) are inherent in the Smart disclosure.
Kulkarni discloses the following additional limitations which Smart does not seem to disclose explicitly:
providing a collaborative cognition architecture for creating and hosting one or more social machines;
P. 1004, first full paragraph: “We propose that the responsibility for workflow design can be shared between the crowd and the requester. Turkomatic (Figure 1) is a novel crowdsourcing tool that allows the crowd to collaboratively design and execute workflows in conjunction with a requester. Turkomatic accepts a requester’s specification of a broad objective, then asks workers on Amazon’s Mechanical Turk to determine how to structure workflows to achieve the objective. The requester is able to monitor and edit the resulting workflows as they are produced.” (Emphasis added.)
obtaining, by the collaborative cognition architecture, a request to create a social machine; ...
P. 1006, Requesting Work: “Requesters post new Turkomatic jobs through a natural-language web interface (Figure 1). Inspired by web search, it offers a single text box where the requesters specify what they want to accomplish.” See also fig. 1.
... wherein the task execution environment comprises at least one representational state transfer application programming interface that facilitates interaction between at least the one or more ... agents and the task execution environment;
Kulkarni discloses an API that facilitates interaction between a user, the “task execution environment”, and a plurality of agents, who are (in this reference) human Turkers. See e.g. fig. 1 and fig. 5, each illustrating a state transfer diagram for a particular task. Although the agents here are human agents and not machine-based agents, the substitution of machine agents for human agents (as disclosed in the Smart reference) would still be applicable, and the combination would still have been obvious. (See obviousness analysis below.)
... wherein the executing comprises maintaining information of the executing one or more collaborative tasks in a first database of the task execution environment and outputting, via the at least one ... application programming interface, activities performed by each of the one or more machine-based agents for each of the systematic iterations of collaboration to a second database; and
See Kulkarni, fig. 5, reproduced below, showing a task decomposed into sub-tasks, each with activities already performed by each human agent. (See comment above regarding human vs. machine-based agents.)

    PNG
    media_image1.png
    610
    713
    media_image1.png
    Greyscale
Kulkarni, fig. 5.

At the time of filing, it would have been obvious to a person of ordinary skill to implement a platform for formally defining relationships between tasks (or agents) and automating workflow creation (as taught by Kulkarni) on a social machine system (i.e. a system comprising human agents and machine agents) as described by Smart. This would provide at least three advantages. (1) It would enable users to create social machine designs that are persistent, reusable, and portable (because their parameters and metadata are stored on a machine). (2) Tasks could be easily visualized (see e.g. Kulkarni figs. 1 and 7). (3) Task assignment (or recruiting/requesting workers) can be automated, e.g. through the Mechanical Turk marketplace (see Kulkarni introduction). Both Kulkarni and Smart pertain to social machines.
Alternately, at the time of filing it would have been obvious to a person of ordinary skill to implement the collaborative crowdsourcing workflow system described in Kulkarni, and substitute machine agents for (human) workers where appropriate. Such substitutions are discussed in Smart:

Substitutions of this kind would enable system designers to accomplish tasks more quickly, less expensively, and more accurately due to the superior processing capabilities of computers (for many tasks).
Although Kulkarni discloses an application programing interface (API) that “facilitates interaction between at least the one or more machine-based agents and the task execution environment”, (see mapping above) Kulkarni does not specifically disclose a representational state transfer API (REST API). However, Battle discloses the use of a REST API.
P. 62, first paragraph: “Representational State Transfer is a pattern of resource operations that has emerged as a de facto standard for service design in Web 2.0 applications. Whereas the traditional SOAP-based approach to Web Services uses full-blown remote objects with remote method invocation and encapsulated functionality, REST deals only with data structures and the transfer of their state. REST’s simplicity, along with its natural fit over HTTP, has contributed to its status as a method of choice for Web 2.0 applications to expose their data.”
At the time of filing, it would have been obvious to a person of ordinary skill to employ a REST API (as disclosed by Battle) for implementing the combined system of Smart / Kulkarni because—as noted by Battle—“ provides a unified way of organizing and accessing data over many different mediums, enabling mashups and structuring the Ajax-based applications we have today.” Each of Smart, Kulkarni, and Battle pertain to web-based service delivery.

Regarding claim 3, Smart discloses its further limitation wherein the set of rules comprises at least one of: one or more temporal constraints; [and one or more energy-related constraints.]


Regarding claim 5, Kulkarni discloses its further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises the number of systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents.
P. 1011: “When requesters used workflow editing tools to guide the crowd’s efforts, tasks completed successfully. Intervention enabled requesters to provide feedback and to iterate on unsuccessful tasks. If a workflow is executed without input from the requester (unsupervised), workers must design plans or create content with only a limited understanding of the requester’s intent or preferences. This is in striking contrast to the traditional model of design where designer and clients to converge on a solution through repeated iteration. For complex work, it seems especially important for the requester to provide feedback. Manual intervention and editing of a crowd-generated workflow is an effective (if indirect) way to do so.”
(P. 1011 continued) “For example, requester instructions in our tasks were sometimes inadequate in expressing what a requester actually wanted. In an essay-writing task, when crowd workers submitted solutions to individual paragraphs that were clearly copied from Wikipedia, we used Turkomatic’s editing interface to modify the task instructions (asking not to copy text from another source) and reissue the task. Improving task instructions in response to the crowd’s initial failed attempts can be seen as an application of iterative design to crowd programming.
Although Kulkarni does not seem to specify a fixed number of iterations, it would have been obvious at the time of filing for a skilled computer scientist—faced with iteration that is not specifically bounded, as set forth by Kulkarni—to do so. Such a choice would have been necessary to bound the project timeline and project expenses. Additionally, the Examiner takes Official notice that “for loops” were known at the time of filing as an elementary technique in computer sciences to implement iterations for a fixed number of instances. Such loops could have been used to implement the techniques described by Kulkarni as described above.

Regarding claim 6, Smart discloses its further limitation wherein the set of rules comprises a defined set of human agent qualifications.
P. 81, table 4: Human ability “Specifies the nature of the primary human ability that is required as part of the process”. Also p. 78, table 1: Human ability.

Regarding claim 9, Smart discloses its further limitation wherein the at least one algorithm comprises at least one prescriptive algorithm.
P. 53: “Wikipedia bots, for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through manual work and human insight, for instance, to detect and remedy deliberate attempts to vandalize Wikipedia articles [33].” In other words, the described bots are equivalent to an algorithm for accomplishing a prescribed task, namely detecting and remedying vandalized Wikipedia pages.

Regarding claim 10, Smart discloses its further limitation wherein said executing comprises implementing, via the at least one algorithm, one or more game theoretic approaches.
e.g. by incorporating variable rewards as part of the motivation for human agents.

Regarding claims 11 and 17, Kulkarni discloses their further limitation which Smart does not seem to disclose explicitly wherein the systematic iterations of collaboration comprise one or more instances of collaborative learning through peer influence within the social machine.
P. 1003: “Preparing complex jobs for crowdsourcing marketplaces requires careful attention to workflow design, the process of decomposing jobs into multiple tasks, which are solved by multiple workers. Can the crowd help design such workflows? This paper presents Turkomatic, a tool that recruits crowd workers to aid requesters in planning and solving complex jobs. While workers decompose and solve tasks, requesters can view the status of worker-designed workflows in real time; intervene to change tasks and solutions; and request new solutions to subtasks from the crowd.”
P. 1003, last paragraph: “Absent formal design methodologies, requesters commonly rely on an iterative process to construct good workflows.”
At the time of filing, it would have been obvious to a person of ordinary skill to use collaborative to crowdsource task design (as taught by Kulkarni) within a social machine system (as illustrated by Smart) because this would provide a way for the social machine to solve a variety of problems with minimal human intervention. Both disclosures pertain to social machines.

Regarding claim 12, Kulkarni discloses its further limitation which Smart does not seem to disclose explicitly wherein the systematic iterations of collaboration comprise one or more instances of online intrinsic learning via one or more observed signals from at least one online source external to the social machine.

The obviousness analysis of claim 11 applies equally here.

Regarding claim 14, Smart discloses its further limitation wherein the set of rules comprises at least one of (i) one or more memory constraints, (ii) one or more temporal constraints, and (iii) one or more energy-related constraints. (Emphasis added.)
P. 57: “One issue concerns the temporal nature of processes and the implication this has for the lifetime of a social machine. Processes may clearly be of relatively short-lived duration or they may be somewhat more enduring. Inasmuch as social machines exist for the duration of the processes with which they are associated, it would seem likely that social machines have a fair amount of variability with respect to their longevity. It should be possible to encounter social machines that persist for relatively long periods of time (as in the case of temporally sustained, ongoing processes), as well as social machines whose existence is somewhat more fleeting and evanescent (as in the case of a social machine that supports social coordination in respect of a specific event—the organization of a birthday party, let’s say). Temporality plays a crucial role for several other properties of social machines captured by our taxonomic framework.”

Regarding claim 15, Smart discloses its further limitation wherein the at least one algorithm comprises at least one of (i) a predictive algorithm and (ii) a prescriptive algorithm. (Emphasis added.)
P. 53: “Wikipedia bots, for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through manual work and human insight, for instance, to detect and remedy deliberate attempts to vandalize Wikipedia articles [33].” In other words, the described bots are equivalent to an algorithm for accomplishing a prescribed task, namely detecting and remedying vandalized Wikipedia pages.

Regarding claim 16, Smart discloses its further limitation wherein the set of rules comprises at least one of (i) a defined set of human agent qualifications and (ii) a defined set of machine-based agent qualifications. (Emphasis added.)
P. 81, table 4: Human ability “Specifies the nature of the primary human ability that is required as part of the process”. Also p. 78, table 1: Human ability.

Regarding claim 18, Kulkarni discloses its further limitation wherein the systematic iterations of collaboration comprise one or more instances of online intrinsic learning via one or more observed signals from at least one online source external to the social machine.
P. 1012, conclusion: “However, the one-size-fits-all model of Turkomatic trades off simplicity of use for runtime supervision: workflows can be generated without exhaustive planning, but require requester monitoring at runtime to guarantee quality of results.”
The obviousness analysis of claim 11 applies equally here.

Regarding claim 20, Smart discloses a computer-implemented method, the method comprising: ...
creating the social machine for one or more collaborative tasks... wherein the social machine... comprises (i) one or more human agents, (ii) one or more machine-based agents, and (iii) a set of rules prescribed for executing the one or more collaborative tasks;
P. 53: “Although there are a variety of views in the literature as to what actually constitutes a social machine, perhaps the most popular characterization is provided by Berners-Lee and Fischetti [3] in their book ‘Weaving the Web: The Original Design and Ultimate Destiny of the World Wide Web’:”(continued) “Real life is and must be full of all kinds of social processes in which the people do the creative work and the machine does the administration.” (Emphasis added, internal citations omitted.)
P. 82, table 6: “Task assignment policy” which “Specifies how tasks are assigned to users of the system”. This is equivalent to the recited “rule prescribed for executing the [tasks]”.
Page 32 of 34P201806322US01executing, in an automated fashion, the one or more collaborative tasks via implementation of systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents... wherein the systematic iterations of collaboration comprise: ...
P. 53: “Assuming that the notion of ‘creative work’ should be interpreted in terms of the generation of online content (e.g., uploading a photo or writing some text), then it seems that Berners-Lee and Fischetti’s understanding of social machines can be applied to many different kinds of Web-based systems. These include, for example, Wikipedia, Twitter, Facebook, YouTube, and Flickr.”
P. 55: “In particular, humans and machines are deemed to be jointly involved in the physical realization of processes: they are deemed to constitute part of the social machinery by which such processes are physically realized.”
See also pp. 82-83, table 6: Dimensions and characteristics for the category ‘participation and interaction’.
The Examiner notes that each of Wikipedia, Twitter, Facebook, YouTube, and Flickr are:
collaborative resolutions, in the sense that they rely upon a combination of human agents and machine-based agents to accomplish some goal (e.g. creating and labeling a corpus of videos in the case of YouTube);
executed in an automated fashion, because these systems are continuously online;
implemented in systematic iterations, because these systems are not taken offline whenever updates are implemented. (Both humans and machine-based agents are constantly performing work for the system. See also p. 82, table 6: “Control flow” “Indicates the order in which the tasks performed by multiple agencies are executed”.)
outputting the span of collaborative opinion to at least one user;
See p. 52, noting several existing social machines already operating in the real world: Wikipedia, Twitter, Facebook, YouTube, Flickr.
wherein the steps are carried out by at least one computing device.
The Examiner notes that in the cases of Wikipedia, Twitter, Facebook, YouTube, and Flickr, the steps of “generating one or more collaborative resolutions” and “outputting the one or more collaborative resolutions” are carried out by at least one computing device.
Kulkarni discloses the following further limitations which Smart does not seem to disclose explicitly:
providing a collaborative cognition architecture for creating and hosting one or more social machines;
P. 1004, first full paragraph: “We propose that the responsibility for workflow design can be shared between the crowd and the requester. Turkomatic (Figure 1) is a novel crowdsourcing tool that allows the crowd to collaboratively design and execute workflows in conjunction with a requester. Turkomatic accepts a requester’s specification of a broad objective, then asks workers on Amazon’s Mechanical Turk to determine how to structure workflows to achieve the objective. The requester is able to monitor and edit the resulting workflows as they are produced.” (Emphasis added.)
obtaining, by the collaborative cognition architecture, a request to create a social machine; ...
P. 1006, Requesting Work: “Requesters post new Turkomatic jobs through a natural-language web interface (Figure 1). Inspired by web search, it offers a single text box where the requesters specify what they want to accomplish.” See also fig. 1.
... wherein the task execution environment comprises at least one representational state transfer application programming interface that facilitates interaction between at least the one or more ... agents and the task execution environment; ...
Kulkarni discloses an API that facilitates interaction between a user, the “task execution environment”, and a plurality of agents, who are (in this reference) human Turkers. See e.g. fig. 1 and fig. 5, each illustrating a state transfer diagram for a particular task. Although the agents here See obviousness analysis below.)
... wherein the executing comprises maintaining information of the executing one or more collaborative tasks in a first database of the task execution environment and outputting, via the at least one ... application programming interface, activities performed by each of the one or more machine-based agents for each of the systematic iterations of collaboration to a second database; ...
See Kulkarni, fig. 5, reproduced below, showing a task decomposed into sub-tasks, each with activities already performed by each human agent. (See comment above regarding human vs. machine-based agents.)

    PNG
    media_image1.png
    610
    713
    media_image1.png
    Greyscale
Kulkarni, fig. 5.
a first iteration comprising an initial opinion attributed to each agent in the social machine; and
[See iterations in cited passage below.]
one or more subsequent iterations comprising one or more revised opinions attributed to each agent in the social machine, wherein each of the revised opinions is based on at least one of (i) one or more instances of collaborative learning through peer influence within the social machine and (ii) one or more instances of online intrinsic learning via one or more observed signals from at least one online source external to the social machine;
P. 1011: “When requesters used workflow editing tools to guide the crowd’s efforts, tasks completed successfully. Intervention enabled requesters to provide feedback and to iterate on unsuccessful tasks. If a workflow is executed without input from the requester (unsupervised), workers must design plans or create content with only a limited understanding of the requester’s intent or preferences. This is in striking contrast to the traditional model of design where designer and clients to converge on a solution through repeated iteration. For complex work, it seems especially important for the requester to provide feedback. Manual intervention and editing of a crowd-generated workflow is an effective (if indirect) way to do so.”
(P. 1011 continued) “For example, requester instructions in our tasks were sometimes inadequate in expressing what a requester actually wanted. In an essay-writing task, when crowd workers submitted solutions to individual paragraphs that were clearly copied from Wikipedia, we used Turkomatic’s editing interface to modify the task instructions (asking not to copy text from another source) and reissue the task. Improving task instructions in response to the crowd’s initial failed attempts can be seen as an application of iterative design to crowd programming.” (Emphasis added.)
generating a span of collaborative opinion for the one or more collaborative tasks based at least in part on the systematic iterations of collaboration; and
[See iterative collaboration in passage cited above.]
Although Kulkarni discloses an application programing interface (API) that “facilitates interaction between at least the one or more machine-based agents and the task execution environment”, (see mapping above) Kulkarni does not specifically disclose a representational state transfer API (REST API). However, Battle discloses the use of a REST API.
P. 62, first paragraph: “Representational State Transfer is a pattern of resource operations that has emerged as a de facto standard for service design in Web 2.0 applications. Whereas the traditional SOAP-based approach to Web Services uses full-blown remote objects with remote method invocation and encapsulated functionality, REST deals 
The obviousness analysis of claim 1 applies equally here.

Regarding claim 21, Kulkarni discloses its further limitation wherein the systematic iterations of collaboration comprise at least one instance of a given one of the one or more machine-based agents learning information used by at least one of: another one of the one or more machine-based agents and one of the one or more human agents, wherein the given machine-based agent subsequently uses the learned information in the systematic iterations of collaborations.
P. 1003, last paragraph: “Absent formal design methodologies, requesters commonly rely on an iterative process to construct good workflows. Requesters guess at a viable workflow, implement all of its steps as software that interfaces with a crowd platform, test it live with workers, identify points of failure, then iterate and modify the workflow.”P. 1009, Successful Planning: “In some cases, groups of workers broke down tasks in line with requester intentions, and this was sustained over multiple iterations. For two writing tasks taken from sample SAT essay questions, Turkomatic produced coherent essays with reasonable arguments (Figure 9A – here the task tree has two levels of serial subdivision; each division split the original task into three subtasks).”See also discussions of recursive task division, e.g. at p. 1004, second full paragraph.
Although Kulkarni discloses systematic iteration among human workers, Smart discloses a technique of using machine agents as substitutes for human workers where appropriate:
P. 53: “Wikipedia bots,7 for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through manual work and human insight, for instance, to detect and remedy deliberate attempts to vandalize Wikipedia articles [33].”

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smart, Kulkarni, Battle, and Khargharia.
Regarding claim 2, Khargharia discloses the following further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises one or more memory constraints.
P. 172, first col.: “The framework consists of the Managed System (MS) which is the high-performance datacenter and Autonomic Power and Performance Manager (APPM). The MS can be logically organized into three distinguishable hierarchies (refer Fig. 2) (i) cluster level, where the whole data center is modeled as collection of networked clusters (ii) server level, where each cluster is modeled as a collection of networked servers and (iii) device level, where each server is modeled as a collection of networked devices.”
P. 172, second col.: “Device-level APPM: This APPM is responsible for power/performance management at the lowest level in the hierarchy comprising of individual devices such as the processor, memory, network, disk etc. within a server.”
Also p. 170, sec. 4.2.1: “This port defines the policies and rules that must be enforced to govern the operations of the MS as well as its interactions with other MSs.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique disclosed by Khargharia for autonomic resource (memory) management in a social machine system (Smart/Kulkarni) because resource management is essential to avoiding resource overload/overuse, and can be used to ensure efficiency and avoid system downtime. Autonomic resource management enables this task to be performed without constant human monitoring.

Regarding claim 3, (alternate rejection) Khargharia discloses the following further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises at least one of [one or more temporal constraints]; and one or more energy-related constraints.
Autonomic Power and Performance Manager (APPM). The MS can be logically organized into three distinguishable hierarchies (refer Fig. 2) (i) cluster level, where the whole data center is modeled as collection of networked clusters (ii) server level, where each cluster is modeled as a collection of networked servers and (iii) device level, where each server is modeled as a collection of networked devices.” (Emphasis added.)
P. 172, second col.: “Device-level APPM: This APPM is responsible for power/performance management at the lowest level in the hierarchy comprising of individual devices such as the processor, memory, network, disk etc. within a server.” (Emphasis added.)
Also p. 170, sec. 4.2.1: “This port defines the policies and rules that must be enforced to govern the operations of the MS as well as its interactions with other MSs.” (Emphasis added.)
The obviousness analysis of claim 2 applies equally here.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smart, Kulkarni, Battle and Horvitz.
Regarding claim 7, Horvitz discloses its further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises a defined set of machine-based agent qualifications.
[0016] the computer-based resources 106 may include any suitable number of computers and any suitable number of task Solving modules. For example, different task solving modules may solve different tasks or different aspects of a given task.
At the time of filing, it would have been obvious to a person of ordinary skill to choose a machine-based agent which is qualified for a particular task (as taught by Horvitz) in a social machine (such as those illustrated by Smart) because nearly every machine-based agent (and indeed nearly every computer program more generally) is built with a particular purpose in mind. Each of Smart, Kulkarni and Horvitz pertains to social machines.

Regarding claim 8, Horvitz discloses its further limitation which Smart does not seem to disclose explicitly wherein the at least one algorithm comprises at least one predictive algorithm.
[0013] Predictive models include methods for folding together human contributions. Such as Voting with machine computation, such as automated visual analyses, as well as the routing of tasks to people based on prior performance and interests.
Also [0011]: “Some embodiments may utilize a first machine-based model to combine human Votes along with predictive output of a machined-based probabilistic model to assign a probability that an item is in a particular class of item, or more generally, to refine a probability distribution over classes of the item.”
At the time of filing, it would have been obvious to a person of ordinary skill to include machine-based agents capable of performing predictive tasks (as taught by Horvitz) in a social machine (such as those illustrated by Smart) because machine-based agents tend to perform predictive tasks very well compared to humans (i.e. they’re fast, accurate, and operate at a low marginal cost). Both disclosures pertain to social machines.

Regarding claim 15, (alternate rejection) Horvitz discloses its further limitation wherein the at least one algorithm comprises at least one of (i) a predictive algorithm and (ii) a prescriptive algorithm. (Emphasis added.)
[0013] Predictive models include methods for folding together human contributions. Such as Voting with machine computation, such as automated visual analyses, as well as the routing of tasks to people based on prior performance and interests.
Also [0011]: “Some embodiments may utilize a first machine-based model to combine human Votes along with predictive output of a machined-based probabilistic model to assign a probability that an item is in a particular class of item, or more generally, to refine a probability distribution over classes of the item.”
The obviousness analysis of claim 8 applies equally here.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Nascimento disclose, inter alia, a specification for a social machines architecture description language which applies the principles of REST. (See especially p. 125 et seq.). (Nascimento LM. SMADL–The social machines architecture description language. PhD Thesis, Universidade Federal de Pernambucu, Centro de Informatica. 2014. 181 pages.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Vincent Gonzales/Primary Examiner, Art Unit 2124